DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-31 are pending.

Election/Restrictions
The elections of (1) pulmonary hypertension as the species of disease, disorder or condition mediated by human Resistin, and (2) an antibody comprising heavy chain variable region comprising SEQ ID NO: 74-76 and a light chain variable region comprising SEQ ID NO: 78-80 as the species of antibody, in the reply filed on 7/27/22 are acknowledged.
Claims 24-31 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed to a product; specifically, antibodies, while the claims are directed to a method of using said product for treatment of diseases. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “METHOD FOR TREATING DISEASE WITH ANTIBODIES TO HUMAN RESISTIN”.
Appropriate correction is required.

Claim Objections
Claim 30 is objected to because of the following informalities:
In claim 30, "or a single chain variable fragment (scFv) or antigen-binding fragment" should be "or a single chain variable fragment (scFv) or an antigen-binding fragment".
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25, 28 and 31 each recite "chronic obstructive lung disease/emphysema" in line 4. Emphysema is a type of chronic obstructive lung disease; as such, this recitation is interpreted as "chronic obstructive lung disease, for example emphysema". However, reciting an additional exemplary limitation (e.g., by means of a "for example" or "such as") renders each claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). With regard to this issue, each claim could be rendered definite by amending it, for example, to recite, "…chronic obstructive lung disease, emphysema…"
Claims 25, 28 and 31 each recite "normal and abnormal wound healing" in line 4. Due to the use of "and", this phrase indicates that the condition to be treated is both "normal and abnormal wound healing", but it is not clear how these two conditions can be treated together, as "abnormal" by definition excludes "normal". If the it is intended that one or other is treated, each claim could be rendered definite by amending it, for example, to recite "…normal wound healing, abnormal wound healing…"

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 26, 27, 29, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a method for treating arteriosclerosis or insulin resistance mediated by human Resistin in a patient, comprising the step of administering to the patient an anti-Resistin antibody or antigen-binding fragment thereof recited in claim 24, 26, 27, 29, 30 or 31, 
does not reasonably provide enablement for
a method for treating a disease, disorder of condition mediated by human Resistin in a patient, comprising the step of administering to the patient an anti-Resistin antibody or antigen-binding fragment thereof recited in claim 24, 26, 27, 29, 30 or 31.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention of the claims is a method with the intended goal of treating a disease, disorder or condition mediated by the human protein Resistin. The specification teaches that "Resistin and Resistin-Like Molecule-Beta (RELM-beta) are the human analogs of a recently identified family of secreted proteins containing a conserved cysteine-rich C-terminus" (¶ 5, published application). The method asserts that the intended treatment will be achieved by a single step, one of administration of an anti-Resistin antibody defined by the sequences recited in the claims. The scope of diseases, disorders and conditions to be treated is very broad as evidenced by the list enumerated in dependent claims 25 and 28, including a large variety of conditions afflicting the lungs (e.g., pulmonary hypertension; asthma; lung inflammation; acute lung injury; respiratory distress syndrome; pulmonary fibrosis; chronic obstructive lung disease/emphysema), the cardiovascular system (cardiac hypertrophy), the metabolism (diabetic retinopathy), and cancer (which encompasses all forms of cancer), as well as several broad physiological states including normal and abnormal wound healing, cell proliferation (which encompasses the growth and division of any cell of the body) and stem cell growth and differentiation. Claim 31 additionally includes arteriosclerosis and insulin resistance in the list of conditions to be treated. Of these, the elected species of condition under consideration is pulmonary hypertension.  
The earliest claimed priority date for the instant application is 6/17/13, and at this date, the relevant prior art suggested a connection between antagonism of resistin and treatment of insulin resistance and atherosclerosis. For example, Park et al (Park et al, 2013. Diabetes Metab J. 37:404-414) reviews the role of resistin in rodents and humans, teaching that "neutralization of resistin with antiresistin antibody improved insulin sensitivity in diet-induced obese mice" (pg 405) and that "a number of animal and clinical studies are strongly supporting the idea that resistin is a potential mediator of atherosclerosis and CAD in humans" (pg 408). Thus, at such time the skilled artisan would have predicted that the anti-resistin antibodies of instant application could be used to treat insulin resistance or arteriosclerosis in a patient, and such subject matter was allowed in claim 6 of U.S. Patent No. 10,822,407, issued on 11/3/20 from the parent application to which the instant application claims priority.
However, as described above, the claims encompass treatment not just of insulin resistance or arteriosclerosis, but instead are directed to a broad genus of diseases, disorders and conditions, of which the elected species of pulmonary fibrosis is under consideration. The specification merely mentions pulmonary fibrosis a few times in a list of diseases to be treated (e.g., ¶ 5, 16). There are no specific teachings regarding the role of resistin in pulmonary hypertension or any other lung conditions. There is no demonstration of increased resistin levels in pulmonary hypertension or treatment of pulmonary hypertension by administration with an anti-resistin antibody or an inhibitor of resistin. The working examples are limited to screening for anti-resistin antibodies. Furthermore, the relevant art further teaches no significant difference in the levels of resistin in patients with pulmonary arterial hypertension and controls (see page 24 of Santos et al, 2014. Clin Cardiol. 37(1): 21-25; cited on the 10/22/20 IDS).
Furthermore, there is also a lack of such evidence regarding the ability of the anti-resistin antibodies to treat disease corresponding to the broad genus encompassed by the claims; i.e., "a disease, disorder or condition mediated by human Resistin". The specification does not provide evidence of treatment with the antibody corresponding in scope to that which is claimed. Furthermore, the relevant art teaches that the role of resistin in human biology was still unclear as of 2015. For example, Al Hannan reviews the biological role of resistin in inflammatory processes and teaches that while "[e]levated levels of resistin have been found in [various] conditions [including obesity, atherosclerosis and cancer], whether it is causative or as a result of these conditions still remains to be determined" (see the Abstract of Al Hannan et al, 2015. Diabetology & Metabolic Syndrome. 7:54; 11 pages as printed; cited on the 10/22/20 IDS). Al Hannan further teaches that "[a]lthough these studies show a positive increase in the serum levels of resistin, what is not clear from the findings is whether elevated serum resistin is a cause of the inflammatory response, or is an effect of the particular condition analyzed" (page 6) and "[t]he physiological role of resistin and RELMβ in the pathogenesis of human disease remains to be determined, and leaves several questions unanswered. What is known is that elevated levels of both resistin and RELMβ are found in certain inflammatory-based disease states. Whether elevation of these adipokines is a cause or a consequence of the disease still remains to be determined. What causes its elevation if determined to be causative of an inflammatory condition? What is the effect of their elevation if found to be consequential to an inflammatory condition?" (page 9). Thus, at the time of filing of the instant application, it was not known whether or not resistin was a causative agent in a genus of diseases corresponding to that which is claimed, such that administration of an anti-resistin antibody would treat each disease.
It is acknowledged that the level of skill of those in the art is high, but it is not disclosed and not predictable from the limited teachings of the prior art and specification whether administration of an anti-resistin antibody would treat pulmonary hypertension or a scope of conditions corresponding to what is claimed (i.e., a broad genus of diseases, disorders and conditions mediated by human Resistin). There are no examples of such treatment being performed successfully. Thus the specification fails to teach the skilled artisan how to use the claimed method without resorting to a large quantity of experimentation to determine whether administration of anti-resistin antibody will treat pulmonary hypertension and the scope of diseases, disorders and conditions corresponding to the genus encompassed by the claims.
Due to the large quantity of experimentation necessary to determine whether administration of an anti-resistin antibody of the claims will treat pulmonary hypertension (the elected species under consideration) or the broader genus of diseases, disorders and conditions mediated by human Resistin, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.

Claims 25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 25 and 28 limit the disease, disorder or condition mediated by human Resistin to be treated to a group that excludes arteriosclerosis and insulin resistance. As such, the full scope of these claims lacks enablement for the reasons set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 26, 27 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,822,407, issued 11/3/20, and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The '407 patent issued from application 14/899,342, to which the instant application claims priority as a continuation.
Instant independent claim 24 encompasses a method of treating a disease, disorder or condition mediated by human Resistin in a patient comprising the step of administering an anti-Resistin antibody comprising, in the alternative (part (h)), heavy and light chain variable regions of SEQ ID NO: 73 and 77 (the elected species under consideration). The genus of disease, disorder or condition mediated by human Resistin encompasses atherosclerosis or insulin resistance; see the instant specification, e.g., at ¶ 5 and 16. Claim 6 of the '407 patent encompasses a method for treating atherosclerosis or insulin resistance in a patient comprising the step of administering, in the alternative, an antibody of claim 1, which in the alternative (part (h)) is directed to an anti-Resistin antibody comprising heavy and light chain variable regions of SEQ ID NO: 73 and 77. Thus, this embodiment of claim 6 of the '407 patent is fully encompassed by instant claim 24, and as such, claim 6 of '407 anticipates instant claim 24.
Instant claim 26 limits the antibody of the method of claim 24 to one that further comprises heavy and light chain constant regions of SEQ ID NO: 172 and SEQ ID NO: 174. Claim 6 of '407, in the alternative, also encompasses use of antibodies of claim 2, which limits the antibody of claim 1 to one that further comprises the same heavy and light chain constant regions (i.e., SEQ ID NO: 172/174). As such, claim 6 of '407 also anticipates claim 26.
Instant independent claim 27 encompasses a method of treating a disease, disorder or condition mediated by human Resistin in a patient comprising the step of administering an anti-Resistin antibody comprising, in the alternative (part (h)), heavy and light chain variable regions comprising, respectively, the HCDRs of SEQ ID NO: 74-76 and the LCDRs of SEQ ID NO: 77-78 (the elected species under consideration). Claim 6 of the '407 patent encompasses a method for treating atherosclerosis or insulin resistance in a patient comprising the step of administering, in the alternative, an antibody of claim 3, which in the alternative (part (h)) is directed to an anti-Resistin antibody comprising heavy and light chain variable regions comprising, respectively, the HCDRs of SEQ ID NO: 74-76 and the LCDRs of SEQ ID NO: 77-78. Thus, this embodiment of claim 6 of the '407 patent is fully encompassed by instant claim 27, and as such, claim 6 of '407 anticipates instant claim 27.
Instant claim 29 limits the antibody of the method of claim 27 to one that further comprises heavy and light chain constant regions of SEQ ID NO: 172 and SEQ ID NO: 174. Claim 6 of '407, in the alternative, also encompasses use of antibodies of claim 4, which limits the antibody of claim 3 to one that further comprises the same heavy and light chain constant regions (i.e., SEQ ID NO: 172/174). As such, claim 6 of '407 also anticipates claim 29.
Instant independent claim 30 encompasses a method of treating a disease, disorder or condition mediated by human Resistin in a patient comprising the step of administering an anti-Resistin antibody comprising, and scFv of SEQ ID NO: 72 (the elected species under consideration). Claim 6 of the '407 patent encompasses a method for treating atherosclerosis or insulin resistance in a patient comprising the step of administering, in the alternative, an antibody of claim 5, which in the alternative (part (h)) is directed to an anti-Resistin antibody comprising an scFv of SEQ ID NO: 72. Thus, this embodiment of claim 6 of the '407 patent is fully encompassed by instant claim 30, and as such, claim 6 of '407 anticipates instant claim 30.
Instant dependent claim 31 limits the method of claim 30 to one wherein the disease, disorder or condition is selected from a group including arteriosclerosis (line 4) or insulin resistance (line 6). As noted above, these two species of disease are those to which claim 6 of '407 is directed. As such, claim 6 of '407 also anticipates instant claim 31.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646